Exhibit 10.2

*THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
BY “[REDACTED]*”.

AMENDED AND RESTATED

GAS GATHERING, COMPRESSION AND PROCESSING AGREEMENT

This Amended and Restated Gas Gathering, Compression and Processing Agreement
(“Agreement”) is made and entered into this 22nd day of August, 2014, by and
among MarkWest Liberty Bluestone, L.L.C., a Delaware limited liability company
(“MarkWest”), R.E. Gas Development, LLC, a Delaware limited liability company
(“Rex”), and, solely for the purposes of Article 18 of the Agreement, REX ENERGY
CORPORATION, a Delaware corporation (the “Guarantor”). Rex may be referred to
herein as “Producer” and MarkWest and Rex may be referred to herein individually
as a “Party” and collectively as the “Parties.”

RECITALS:

A. Rex and MarkWest are parties to that certain Gas Gathering, Compression and
Processing Agreement dated December 21, 2009, as amended by the First Amendment
to the Gas Gathering, Compression and Processing Agreement dated April, 2011, by
the Second Amendment to the Gas Gathering, Compression and Processing Agreement
dated May 29, 2012, by the Third Amendment to the Gas Gathering, Compression and
Processing Agreement dated May 2, 2014, and by the Fourth Amendment to the Gas
Gathering, Compression and Processing Agreement dated August 22, 2014 (the
“Original Agreement”); and

B. The Original Agreement requires the Parties to execute a separate mutually
agreeable NGL exchange agreement (the “NGL Exchange Agreement”); and

C. In connection with the execution of the NGL Exchange Agreement, which the
Parties will execute concurrently herewith, the Parties desire to amend and
restate the Original Agreement on the terms set forth herein.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree the Original Agreement is amended and restated in its
entirety as follows:

ARTICLE 1: DEFINITIONS

Accounting Period. The period commencing at 9:00 a.m., Central Clock Time, on
the first day of a calendar month and ending at 9:00 a.m., Central Clock Time,
on the first day of the next succeeding month.

Affiliate. Any (a) Person directly or indirectly controlling, controlled by, or
under common control with such Person, (b) Person owning or controlling fifty
percent (50%) or more of the outstanding voting interests of such Person,
(c) officer, director, manager, or general partner of such Person, or (d) Person
who is an officer, director, manager, general partner, trustee, or holder of
fifty percent (50%) or more of the voting interests of any Person described in
clauses (a) through (c) of this sentence. For purposes of this definition, the
term “control,” “controls,” “controlling,” “controlled by,” or “under common
control with’ means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

Bluestone Plant. That certain cryogenic gas processing plant commonly referred
to as “Bluestone Plant” operated by MarkWest on a site located in Jackson
Township, in Butler County, Pennsylvania.

Bluestone 2 Plant. The first expansion of the Bluestone Plant by MarkWest that
has been designed and constructed to have the capability to process at least
[REDACTED]*.

Bluestone 3 Plant. The second expansion of the Bluestone Plant by MarkWest that,
once constructed and operational, will have the capability to process at least
[REDACTED]*.

Bluestone 3 Plant In-Service Date. The later of [REDACTED]* or the first day of
the Accounting Period following the Accounting Period in which the Bluestone 3
Plant is constructed and made operational.

--------------------------------------------------------------------------------

Bluestone 4 Plant. The third expansion of the Bluestone Plant by MarkWest that,
once constructed and operational, will have the capability to process at least
[REDACTED]*.

Bluestone 4 Plant In-Service Date. The later of [REDACTED]* or the first day of
the Accounting Period following the Accounting Period in which the Bluestone 4
Plant is constructed and made operational.

Btu. A British Thermal Unit, which is the quantity of heat required to raise the
temperature of one (1) pound avoirdupois of pure water from fifty-eight and five
tenths degrees Fahrenheit (58.5°F) to fifty-nine and five tenths degrees
Fahrenheit (59.5°F) at a pressure of fourteen and six hundred ninety-six
thousandths pounds per square inch absolute (14.696 psia).

Business Day. Any day other than Saturday, Sunday, or a legal holiday in the
State of Pennsylvania.

Bypass Gas. Gas delivered by Producer or by a third party to the Receipt
Point(s) that is bypassed around the Processing Plant and is therefore not
processed, and is the portion thereof remaining for redelivery to a Redelivery
Point.

Bypass Point. As defined in Section 9.1.

Central Clock Time. The time observed in the Central Time Zone of the United
States.

Dedication Area. All acreage in the area described on Exhibit A, attached
hereto.

Downstream Ethane Pipeline(s). The Mariner East Pipeline, the Mariner West
Pipeline and/or the Enterprise ATEX Pipeline, each as defined in the NGL
Exchange Agreement.

Drip. Liquids, including water and liquid hydrocarbons, whether or not of
commercial value, which are separated from Producer’s Gas in the Gathering
System as a result of standard Gathering System operations, including the
compression of gas and pigging of pipelines.

Dry Gas. Producer’s Gas produced from an individual well that has a Thermal
Content of [REDACTED]* or less.

Entity. Any general partnership (including a limited liability partnership),
limited partnership (including a limited liability limited partnership), limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association, foreign trust, or foreign business organization.

Ethane Service Commencement Date. [REDACTED]*.

Existing Plants. The Sarsen Plant (based on a processing capacity of [REDACTED]*
and not any subsequent expansion thereof), the Bluestone Plant (based on a
processing capacity of [REDACTED]* and not any subsequent expansion thereof),
and the Bluestone 2 Plant (based on a processing capacity of [REDACTED]* and not
any subsequent expansion thereof).

Facilities. The Gathering System together with the Processing Plant.

Fractionated Products. The “Fractionated Products” as defined in the NGL
Exchange Agreement.

Fuel. All Gathering System Fuel and Plant Fuel measured and utilized as fuel in
the Facilities.

Fuel Point. A point on or at the Facilities where Fuel is consumed or used.

Gas. All hydrocarbon and non-hydrocarbon substances produced from gas and/or oil
wells in a gaseous state at the relevant Receipt Point(s).

Gathering Boundary. That certain boundary identified as the “Gathering Boundary”
as shown on Exhibit B, attached hereto.

Gathering System. Gas gathering and compression facilities, from the Receipt
Point(s) to the inlet of the Processing Plant, as may be expanded from time to
time.

Gathering System Fuel. All Gas and electric power measured and utilized as fuel
or power for the Gathering System, including Gas and electric power utilized as
fuel or power for compressor stations.

GPA. Gas Processor’s Association.

Page 2 of 20

--------------------------------------------------------------------------------

GPM. The number of gallons of Plant Products per 1,000 cubic feet of Gas.

Gross Heating Value. The number of Btus produced by the combustion, on a dry
basis and at a constant pressure, of the amount of Gas that would occupy a
volume of 1 cubic foot at a temperature of sixty degrees Fahrenheit (60°F) and
at a pressure of fourteen and seventy three hundredths pounds per square inch
absolute (14.73 psia), with air of the same temperature and pressure as the Gas,
when the products of combustion are cooled to the initial temperature of the Gas
and air and when the water formed by combustion is condensed to the liquid
state. Hydrogen sulfide shall be deemed to have no heating value.

Indemnifying Party and Indemnified Parties. As defined in Article 13, below.

Interest(s). Any right, title, or interest of any nature in and to oil and gas
leases and mineral fee interests together with any pooling, unitization or
communitization of any of the foregoing rights.

Losses. Any actual loss, cost, expense, liability, damage, demand, suit,
sanction, claim, judgment, lien, fine or penalty asserted by a third party
(unaffiliated with Indemnified Party) incurring such, and which are asserted
against the applicable Indemnified Party on account of injuries (including
death) to any person or damage to or destruction of any property, sustained or
alleged to have been sustained in connection with or arising out of the matters
for which the Indemnifying Party has indemnified the applicable Indemnified
Party.

Lost and Unaccounted For Gas. Any Gas lost or otherwise not accounted for
incident to or occasioned by the gathering, treating, processing, or compressing
and redelivery, as applicable, of Gas, including Gas released through leaks,
instrumentation, relief valves, unmeasured flares, ruptured pipelines, and blow
downs of pipelines, vessels, and equipment.

Mcf. 1,000 cubic feet of Gas, measured at Standard Base Conditions.

MMBtu. 1,000,000 Btus.

MMcf. 1,000,000 cubic feet of Gas, measured at Standard Base Conditions.

NGL Exchange Agreement. That certain Natural Gas Liquids Fractionation, Exchange
and Marketing Agreement (Bluestone) dated as of the date hereof, between
Producer and MarkWest Liberty Midstream & Resources, L.L.C., as amended or
restated from time to time, and as referred to in the Recitals of this
Agreement.

NGL Receipt Point. The “Receipt Point” as defined in the NGL Exchange Agreement.

Person. Any individual or Entity, and the heirs, executors, administrators,
legal representatives, successors, and assigns of such “Person” where the
context so permits.

Plant Fuel. All Gas, Plants Products and electric power measured and utilized as
fuel in the Processing Plant.

Plant Products. Propane, iso-butane, normal butane, iso-pentane, normal pentane,
hexanes plus, any other liquid hydrocarbon product except for a liquefied
methane product, or any mixtures thereof, and any incidental methane or ethane
(to the extent sold as propane) included in any Plant Products, which are
separated, extracted, recovered or condensed, and saved, from Gas processed in
the Processing Plant. After the Ethane Service Commencement Date, Plant Products
shall be as defined above but shall also include ethane that is recovered and
sold as a purity product.

PPI. The Producer Price Index [REDACTED]* as published by the Department of
Labor or, if such index is no longer published or if the composition or
calculation of such index is materially changed from its composition or
calculation as of the date hereof, such other index as the Parties shall
mutually agree in writing.

Priority Capacity Rights. Subject to the provisions of this Agreement, the
rights to use certain specified capacity of the Processing Plant, superior to
the rights of other parties that do not hold Priority Capacity Rights, and which
rights provide that in the event that available capacity is curtailed or
reduced, or insufficient for the needs of all parties desiring to utilize the
capacity, that the gas available from all parties other than the holder(s) of
the Priority Capacity Rights will be curtailed or interrupted prior to any
curtailments of the holder(s) of the Priority Capacity Rights. Producer’s
Priority Capacity Rights are as provided in Article 6.

Page 3 of 20

--------------------------------------------------------------------------------

Processing Plant. In the aggregate, the Existing Plants, any expansions,
extensions, improvements or additions thereto, the Bluestone 3 Plant, the
Bluestone 4 Plant and any other Gas processing facility installed and
constructed by MarkWest or its Affiliates where Producer’s Gas is delivered for
processing, including in each case, to the extent installed: cryogenic,
refrigeration and chilling equipment, absorption vessels, and product separation
vessels, product storage vessels, associated condensing, heating, compressing,
pumping, conveying, dehydration and other equipment and instrumentation; any
inlet compression required to boost Gas to processing pressure; any
recompression required by Processing Plant operations; any refrigeration
compression required by Processing Plant operations; all structures associated
with those facilities; and including all easements, rights-of-way, and other
property rights pertaining to the construction and operation of those
facilities, wherever those facilities, structures, easements, rights-of-way, and
other property rights are located.

Producer’s Gas. All gas that is attributable to Interests now owned or hereafter
acquired by Producer or any of its Affiliates within any portion of the
Dedication Area, or is attributable to third parties that is produced from a
well that is operated by Producer or any of its Affiliates within the Dedication
Area from which well Producer or any of its Affiliates has the right to control,
market or deliver the Gas for processing.

Property Rights. As defined in Section 3.4.

Receipt Point(s). The point(s) of delivery from Producer’s wells or other
sources of Producer’s Gas supply into the Facilities.

receipt point(s). All points at which Gas is delivered to the Facilities,
including the Receipt Point(s) and all other points at which third party Gas is
delivered to the Facilities.

Receipt Point Thermal Content. The Thermal Content of the Gas delivered by or on
behalf of Producer at a Receipt Point.

Redelivery Point. Each point at which Residue Gas is redelivered by MarkWest to
Dominion Transmission, Inc., or any other third party transporter, for the
account of Producer.

Residue Gas. That portion of the Gas delivered to any Redelivery Point,
including Bypass Gas, that remains after processing at the Processing Plant (if
processed) and after Fuel deductions and Lost and Unaccounted For Gas.

Sarsen Plant. That certain cryogenic gas processing plant commonly referred to
as “Sarsen” operated by MarkWest on a site located in Butler County,
Pennsylvania.

Shrinkage. As defined in Section 9.1.

Standard Base Conditions. A pressure of fourteen and seventy three hundredths
pounds per square inch absolute (14.73 psia) at a temperature of sixty degrees
Fahrenheit (60°F).

Taxes. All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of the Gas, or upon the handling, transmission,
compression, processing, treating, conditioning, distribution, sale, delivery or
redelivery of the Gas, including, without limitation, gross receipts taxes, and
including all of the foregoing now existing or in the future imposed or
promulgated.

Theoretical Gallons. As defined in Section 9.2.

Theoretical Residue Gas Thermal Content. As defined in Section 9.6.

Thermal Content. For Gas, the product of the measured volume in Mcfs multiplied
by the Gross Heating Value per Mcf, adjusted to the same pressure base and
expressed in MMBtus; and for a liquid, the product of the measured volume in
gallons multiplied by the gross heating value per gallon.

Trigger Date. [REDACTED]*.

ARTICLE 2: TERM

2.1 This Agreement shall remain in full force and effect for a “Primary Term”
commencing on the date of execution and continuing until [REDACTED]*, and shall
continue thereafter year to year, until terminated by either MarkWest or
Producer upon at least twelve (12) months written notice to the other Party in
advance of the expiration of the Primary Term or any extension thereof.

Page 4 of 20

--------------------------------------------------------------------------------

ARTICLE 3: PRODUCER COMMITMENTS

3.1 Producer hereby commits and agrees to deliver or cause to be delivered at
the Receipt Point(s) all of Producer’s Gas, subject to the following:

a. Producer reserves the right to withhold from delivery any Gas (i) that
Producer or its Affiliates are required to deliver to its lessor(s) under the
terms of any leases included within the Dedication Area; or (ii) that Producer
or its Affiliates require for oil and Gas producing operations within the
Dedication Area.

b. With respect to Interests in the Dedication Area hereafter acquired by
Producer or its Affiliates that are, at the time of acquisition, dedicated to an
unaffiliated third party and such third party dedication is not granted in
connection with the acquisition of such Interests, then Producer’s Gas
attributable to such Interests shall not be dedicated hereunder during the
pendency of the dedication to the third party. The commitment to the third party
shall continue only for the period specified at the time the Interests are
acquired by Producer or its Affiliates, and Producer and its Affiliates will
take no action to extend, and will not omit to take any action the omission of
which would have the effect of extending, the duration of the third party
commitment. Thereafter, such Interests and Producer’s Gas attributable thereto
will be dedicated hereunder.

c. With respect to Producer’s Dry Gas produced from wells in the Dedication
Area, the Parties will work together in good faith to mutually agree on the
fees, terms and conditions pursuant to which MarkWest would gather such Dry Gas
and, if the Parties cannot mutually agree upon such fees, terms and conditions,
Producer shall have the right, at its sole expense, to construct such facilities
or connect to a third party’s facilities as may be necessary to gather such Dry
Gas so long as such Dry Gas is not processed by Producer, any of Producer’s
Affiliates, or any other third party for recovery of liquid or liquefiable
hydrocarbons or other hydrocarbon products, other than to separate liquid
hydrocarbons and free water from the Dry Gas using mechanical type gas-liquid
field separators commonly used in the industry installed by or on behalf of
Producer or its Affiliates.

3.2 The provisions of Section 3.1, above, shall be covenants running with the
land, and Producer and its Affiliates shall ensure that any conveyance,
assignment, sale or other transfer of all or a portion of the Interests owned by
Producer or its Affiliates covered by this Agreement shall be subject thereto.
Producer and its Affiliates shall require any purchaser, assignee, or other
transferee of any portion of those Interests to ratify this Agreement and
expressly assume and agree to the terms hereof, to the extent of the portion of
those Interests acquired from Producer or its Affiliates by that party, in a
manner consistent with the provisions of Article 16.

3.3 Any separation equipment installed by or on behalf of Producer or its
Affiliates to separate liquid hydrocarbons and free water from Producer’s Gas
prior to the delivery at the Receipt Points shall be only conventional
mechanical type gas-liquid field separators commonly used in the industry.
Except for the foregoing and the conditions set forth in Section 3.1 hereof,
Producer and its Affiliates shall not process, or cause or permit another party
to process, Producer’s Gas for recovery of liquid or liquefiable hydrocarbons or
other products prior to delivery to MarkWest.

ARTICLE 4: MARKWEST’S COMMITMENTS

4.1 Subject to the terms of this Agreement, MarkWest shall receive all of
Producer’s Gas delivered at the Receipt Point(s), gather that Gas to the
Processing Plant, compress the Gas for processing, process the Gas for recovery
of Plant Products (not including liquefied methane) and redeliver Producer’s
Residue Gas at a pressure sufficient to enter the Redelivery Point(s).

4.2 MarkWest shall use diligent efforts to construct and install the Bluestone 3
Plant prior to [REDACTED]* and the Bluestone 4 Plant prior to [REDACTED]*.
Except as expressly set forth herein, MarkWest or its Affiliates shall own all
the appurtenances, additions, extensions, improvements, or expansions of or to
the Facilities that are constructed by them, which additions shall become a part
of the Facilities and shall be subject to this Agreement.

4.3 At such time that Producer desires to connect a well or wells located within
the Dedication Area (each such well, a “New Well”) to the Facilities, Producer
will furnish MarkWest with information regarding the location of such New Well,
the anticipated in-service date for such New Well and all available test results
for such New Well. Except as expressly set forth herein, MarkWest shall install,
own and operate extensions of the Gathering System as necessary to connect New
Wells in accordance with the following provisions:

a. If the New Well is within the Gathering Boundary, then MarkWest will use
commercially reasonable efforts to connect such New Well as soon as reasonably
practicable.

Page 5 of 20

--------------------------------------------------------------------------------

b. If the New Well is outside of the Gathering Boundary, then Producer may, at
its option, (x) request that MarkWest install and operate the necessary
connection, pipelines and related facilities to connect such well to the
Facilities; or (y) install, own and operate, or engage a third party to install,
own and operate, the necessary facilities to connect the well to the Facilities,
and in either case to deliver the Gas from such well to MarkWest hereunder. If
Producer requests that MarkWest install and operate the connection to the
Facilities, and MarkWest determines that the connection of such well will be
economic under the terms of this Agreement, then MarkWest will use commercially
reasonable efforts to connect such well as soon as reasonably practicable. If
MarkWest determines that the connection of that well will not be economic under
the terms of this Agreement, MarkWest may either propose terms on which such
connection would be economic or decline to provide such terms. If (i) Producer
elects to proceed with the well connection independently under
Section 4.3.b.(y), or (ii) MarkWest declines to offer terms for the well
connection pursuant to the preceding sentence or the Parties are unable to agree
on the terms provided to Producer for the well connection pursuant to the
preceding sentence and Producer elects to proceed with the well connection
independently, then Producer shall not be charged and shall have no obligation
to pay any gathering or other transportation fees for Gas being transported
through such facilities installed, owned and operated by Producer or a third
party but shall pay MarkWest a gathering and/or processing fee in accordance
with the following provisions and the terms of this Agreement:

i. If Producer elects to connect the well to the Gathering System, [REDACTED]*.
For Producer’s Gas processed at the Processing Plant from any well connected to
the Gathering System pursuant to the terms of this Section 4.3.b.i., Producer
shall pay MarkWest a processing fee of [REDACTED]* for the processing of
Producer’s Gas from such well; and

ii. If Producer elects to connect the well directly to the Processing Plant,
then Producer shall pay MarkWest a processing fee of [REDACTED]* for the
processing of Producer’s Gas from such well but Producer shall have no
obligation to pay any gathering or other transportation fees for such Gas being
transported.

iii. Notwithstanding anything in this Section 4.3 to the contrary, unless the
Parties agree otherwise in writing, to the extent that Producer elects to gather
production from its recently acquired acreage in Butler County, Pennsylvania
(the “Shell Acreage”), then: [REDACTED]*.

The point of interconnection between the facilities installed, owned and
operated by Producer and the Facilities shall be the Receipt Point for
Producer’s Gas from any well connected pursuant to this Section 4.3.b. Producer
acknowledges and agrees that the nature of any gathering facilities installed,
owned and operated by Producer or its designee pursuant to the terms of this
Section 4.3.b. (e.g. the diameter of gathering pipeline) and the manner in which
Producer or its designee operates such facilities will affect, and may adversely
impact, MarkWest’s ability to receive Producer’s Gas.

4.4 MarkWest shall ensure that Producer’s Gas with Priority Capacity Rights that
is delivered to the Processing Plant is given priority to the available capacity
of the Processing Plant in accordance with such Priority Capacity Rights.

4.5 It is understood and agreed that either Party hereto may, without liability
to the other Party, interrupt the operations of its facilities for the purpose
of making necessary alterations, maintenance or repairs thereto or to comply
with applicable regulatory requirements. MarkWest will exercise due diligence to
schedule routine repair and maintenance so as to minimize disruption of service
hereunder, and except in situations reasonably perceived by MarkWest to be
emergencies, shall use commercially reasonable efforts to provide at least
fourteen (14) days prior notice to Producer of such scheduled routine repair and
maintenance. It is further understood and agreed that Producer shall, at all
times, have the right to regulate the rate of production from any well as
Producer determines, in its sole discretion, necessary to optimize reservoir
characteristics, maximize long-term production, or otherwise improve the
economic performance of such well.

ARTICLE 5: RECEIPT POINT AND CONDITIONS

5.1 Producer shall deliver or shall cause to be delivered Gas to MarkWest at the
Receipt Point(s).

5.2 Under normal operating conditions, Producer shall deliver or shall cause to
be delivered Gas hereunder to the Receipt Point(s) at a pressure not greater
than 600 psig and not less than 100 psig, or such lower pressure as exists in
the Gathering System at the Receipt Point(s). Notwithstanding anything to the
contrary herein, Producer shall have no obligation to compress Gas prior to
delivery of such Gas at the Receipt Point(s).

ARTICLE 6: GAS PROCESSING

6.1 Following the execution of this Agreement, and subject to the other
provisions of this Agreement, MarkWest shall design, engineer, procure,
construct, install and operate the Processing Plant.

6.2 Producer will have Priority Capacity Rights at the Processing Plant as
follows:

a. Commencing on the Trigger Date and until [REDACTED]*, an aggregate of
[REDACTED]* of processing capacity at the Processing Plant;

b. Beginning [REDACTED]* and until [REDACTED]*, an aggregate of [REDACTED]* of
processing capacity at the Processing Plant;

Page 6 of 20

--------------------------------------------------------------------------------

c. Beginning [REDACTED]* and until [REDACTED]*, an aggregate of [REDACTED]* of
processing capacity at the Processing Plant. In addition, to the extent that
MarkWest determines in good faith that it can, safely and without unreasonable
cost or risk to MarkWest, operate Bluestone 2 in a manner that allows for
processing a volume of Gas in excess of [REDACTED]*, then Producer shall be
granted the right to utilize such excess capacity on a priority basis;

d. Beginning on the [REDACTED]* and until [REDACTED]* of processing capacity at
the Processing Plant;

e. Beginning on the [REDACTED]* and continuing for [REDACTED]*, an aggregate of
[REDACTED]* of processing capacity at the Processing Plant; and

f. Beginning on the [REDACTED]* and for the remainder of the term of the
Agreement, an aggregate of [REDACTED]* of processing capacity at the Processing
Plant.

If Producer determines that it requires capacity in excess of its Priority
Capacity Rights, and in addition to any additional capacity that results from
the Additional Processing Facilities (as defined below) previously installed by
MarkWest in accordance with this Section 6.2 (collectively referred to as
“Increased Capacity”), Producer will provide timely written notice to MarkWest
of its Increased Capacity requirements and will attempt to provide MarkWest with
such notice at least eighteen (18) months in advance. Producer shall reasonably
demonstrate to MarkWest Producer’s drilling plans to support the amount of
Increased Capacity, and MarkWest will propose a schedule for providing such
Increased Capacity. Subject to the remaining provisions of this Section 6.2, if
the terms, fees and schedule relating to such Increased Capacity are mutually
agreed upon by the Parties in writing, MarkWest will, at its sole cost and
expense, design, construct and install expanded or new processing facilities
(“Additional Processing Facilities”) to meet Producer’s Increased Capacity
requirements and will complete the Additional Processing Facilities as soon as
reasonably practicable. Following the completion of the Additional Processing
Facilities, Producer will have Priority Capacity Rights to the Increased
Capacity in such Additional Processing Facilities so requested by Producer
pursuant to this Section 6.2, subject to the remaining terms of this Agreement.
[REDACTED]*

6.3 RESERVED.

6.4 MarkWest may grant third parties Priority Capacity Rights to the processing
capacity in the Processing Plant so long as the aggregate amount of Priority
Capacity Rights granted to Producer and all third parties does not exceed the
total processing capacity of the Processing Plant. The Parties acknowledge and
agree that during any period when (x) all or any portion of the Facilities is
shut down because of mechanical failure, maintenance or repairs, non-routine
operating conditions, or Force Majeure; or (y) Producer’s Gas available for
receipt together with Gas of third parties, exceeds the then current capacity of
the Facilities; or (z) MarkWest determines reasonably and in good faith that the
operation of all or any portion of the Facilities will cause injury or harm to
persons or property or to the integrity of the Facilities, Producer’s Gas may be
curtailed or, if applicable, bypassed around the affected Facilities. In such
event, Producer and any other third party whose Gas is delivered to the
Processing Plant would be cut back on a pro rata basis based upon Priority
Capacity Rights.

6.5 Should Producer desire any new Redelivery Point(s) other than Dominion
Transmission, Inc., the Parties will work together in good faith to mutually
agree upon the manner in which any costs to be incurred in connection with the
construction and connection of such new Redelivery Point(s) will be allocated
among the Parties. If the Parties cannot mutually agree upon an allocation of
such costs, Producer shall have the right, at its sole expense, to construct
such facilities as may be necessary to connect to such new Redelivery Point(s).

6.6 The Parties will work together in good faith to keep the other Party
informed in respect of issues of mutual concern including, but not limited to,
Producer’s drilling plans and programs and MarkWest’s ongoing operations,
construction efforts and plans, and plans for future expansion, in each case in
the Dedication Area.

ARTICLE 7: GAS QUALITY

7.1 As measured at each Receipt Point, Gas delivered by Producer shall be of a
quality that, after processing in the Processing Plant as it then currently
exists (and, after the Ethane Service Commencement Date, taking into account any
nominations for the recovery of ethane made or deemed to have been made pursuant
to the NGL Exchange Agreement), meets the quality specifications of pipelines
receiving Gas at the Redelivery Point(s), as in effect from time to time, other
than for water vapor content and hydrocarbon dew point; provided that the water
content of Gas delivered by Producer to the Receipt Point(s) shall not include
free water. The receiving pipeline’s existing specifications are set forth on
Exhibit C, attached hereto.

7.2 The Parties acknowledge that if the quality standards of the pipelines
receiving Gas at the Redelivery Point(s) change, the Parties will consider
whether such change is material to this Agreement and, if material, will
cooperate with each other to address such change in a manner that preserves the
business and economic objectives of this Agreement.

7.3 If Gas tendered by Producer should fail to meet any one or more of the above
specifications from time to time, then:

a. MarkWest may take receipt of the non-conforming Gas, and that receipt shall
not be construed as a waiver or change of standards for future Gas volumes; or

Page 7 of 20

--------------------------------------------------------------------------------

b. MarkWest may, at its sole discretion, cease receiving the non-conforming Gas
from Producer, and shall notify Producer that it will cease receiving the
non-conforming Gas. Upon such notice to Producer, the non-conforming Gas shall
not be deemed Gas delivered to MarkWest by Producer for the purpose of
calculating the Demand Fee in Section 10.1.b of this Agreement. If MarkWest
refuses to accept such non-conforming Gas from Producer, the Parties shall
negotiate in good faith with respect to the services and facilities necessary to
remedy the non-conforming gas and the fees for MarkWest to provide such services
and facilities. If the Parties are unable to agree on such facilities, services
and fees within thirty (30) days and if MarkWest refuses to accept
non-conforming Gas from Producer, then all (but only that) Gas that MarkWest
refuses to accept for processing shall be released from this Agreement, and the
Parties shall have no further obligations to each other with respect to such
non-conforming Gas.

c. If the Gas as delivered contains contaminants not in conformance with the
specifications as described in Section 7.1, then Producer shall be responsible
for, and shall reimburse MarkWest for, all actual expenses, damages and costs
resulting from MarkWest’s receipt of such non-conforming Gas prior to the time
MarkWest becomes aware of such non-conforming Gas. MarkWest shall be responsible
for all actual expenses, damages and costs resulting from all non-conforming Gas
accepted by MarkWest after MarkWest becomes aware of such non-conforming Gas. In
addition, the Parties acknowledge and agree that, notwithstanding anything
herein to the contrary, (i) “contaminants” as used in this Article 7 shall
include, without limitation, toxic substances and polychlorinated biphenyls
(collectively, “PCBs”) and (ii) the expenses, damages, and costs set forth in
Section 7.3.c. for which Producer shall be liable in connection with delivering
Gas or Raw Make contaminated with PCBs shall include the costs of PCB treating
facilities and the costs associated with treating third party Gas contaminated
as a result of Producer’s breach of this Article 7.

7.4 As long as Gas delivered by Producer at each Receipt Point meets the
foregoing specifications, or if it does not meet the foregoing specifications
but MarkWest nevertheless continues to receive such Gas after becoming aware of
the non-conforming Gas, the Residue Gas redelivered by MarkWest at the
Redelivery Point(s) shall meet the quality specifications of the pipelines
receiving Gas at the Redelivery Point(s).

ARTICLE 8: MEASUREMENT EQUIPMENT AND PROCEDURES

8.1 All Gas measurements required hereunder shall be made with equipment of
standard make to be furnished, installed, operated, and maintained by MarkWest
in accordance with the recommendations contained in ANSI/API 2530 as then
published. Producer, or others having Producer’s consent, may, at its option and
expense, install and operate check measuring equipment upstream of the measuring
equipment to check the measuring equipment, provided the installation of the
check measuring equipment in no way interferes with the operation of the
measuring equipment.

8.2 All Gas volume measurements shall be based on an assumed atmospheric
pressure of 14.4 psia, regardless of actual atmospheric pressure at which the
Gas is measured. The factors used in computing Gas volumes from orifice meter
measurements shall be the latest factors published by the AGA. These factors
shall include:

a. Basic orifice factor.

b. Pressure base factor based on a pressure base of 14.73 psia.

c. Temperature base factor based on a temperature base of sixty degrees
Fahrenheit (60°F).

d. Flowing temperature factor, based on the flowing temperature as measured by
an industry accepted recording device, if, at MarkWest’s option, a recording
device has been installed, otherwise the temperature shall be assumed to be
sixty degrees Fahrenheit (60°F).

e. Super compressibility factor, obtained from the latest AGA Manual for the
Determination of Super Compressibility Factors for Natural Gas (AGA 8).

f. Specific gravity factor, based on the specific gravity of the Gas as
determined under the provisions set forth below.

8.3 MarkWest shall test the accuracy of its measuring equipment at least once
every calendar quarter. Additional test(s) shall be promptly performed upon
notification by either Party to the other. If any additional test requested by
Producer indicates that no inaccuracy of more than two percent (2%) exists, at a
recording rate corresponding to the average rate of flow for the period since
the last preceding test, then Producer shall reimburse MarkWest for all its
direct costs in connection with that additional test within fifteen (15) days
following receipt of a detailed invoice and supporting documentation setting
forth those costs.

Page 8 of 20

--------------------------------------------------------------------------------

8.4 If, upon test, any measuring equipment is found to be in error by an amount
not exceeding two percent (2%), at a recording rate corresponding to the average
rate of flow for the period since the last preceding test, previous recordings
of that equipment shall be considered correct in computing deliveries hereunder.
If the measuring equipment shall be found to be in error by an amount exceeding
two percent (2%), at a recording rate corresponding to the average rate of flow
for the period since the last preceding test, then any preceding recordings of
that equipment since the last preceding test shall be corrected to zero error
for any period which is known definitely or agreed upon. If the period is not
known definitely or agreed upon, the correction shall be for a period extending
back one-half of the time elapsed since the last test. In the event a correction
is required for previous deliveries, the volumes delivered shall be calculated
by the first of the following methods which is feasible: (i) by using the
registration of any check meter or meters if installed and accurately
registering; or (ii) by correcting the error if the percentage of error is
ascertainable by calibration, test, or mathematical calculations; or (iii) by
estimating the quantity of delivery by deliveries during periods of similar
conditions when the meter was registering accurately.

8.5 The composition and Gross Heating Value of any Gas stream required to be
measured shall be determined by MarkWest at least once each calendar quarter, or
more often if deemed necessary by MarkWest, by spot samples, or by using a
proportionate to flow sampler located at the point where the measurement
equipment is located, by chromatographic analysis, or by some other method
mutually acceptable to the Parties. Should Producer request more frequent
determinations, the cost of those determinations will be paid by Producer.

8.6 Each Party, at its sole risk and liability, shall have access at all
reasonable hours to all facilities which are related to Gas measurement and
sampling. Each Party, at its sole risk and liability, shall have the right to be
present for any installing, reading, cleaning, changing, repairing, testing,
calibrating and/or adjusting of either Party’s measuring equipment. The Parties
shall cooperate in obtaining and providing telemetry and similar equipment and
systems to provide measurement information to the Parties.

ARTICLE 9: ALLOCATIONS

9.1. Allocations required for determining payments or fees due under this
Agreement shall be made by MarkWest in accordance with accepted industry
standards and the following provisions and shall be based upon the measurements
taken and quantities determined for the applicable Accounting Period. In
addition to other terms defined in this Agreement, the following definitions
shall be applicable:

Bypass Point means a point at the Processing Plant where Gas is redirected to
bypass the Processing Plant.

Shrinkage means the total Thermal Content of all Plant Products and Gas used as
Fuel, as calculated using GPA 2145 standards.

Allocations shall be made to each Receipt Point in the manner set forth in this
Article 9. For the purposes of this Article 9, it is recognized that Producer
may have more than one Receipt Point and allocations will be made separately to
each such Receipt Point.

9.2 For purposes of determining Plant Products attributable to Producer’s Gas,
MarkWest shall multiply the volume in Mcf of Producer’s Gas at each Receipt
Point by the GPM of each Plant Product contained in the Gas stream at that
Receipt Point. The GPM shall be determined by MarkWest using generally accepted
industry standards utilizing chromatograph analysis taken on Gas samples from
the Receipt Points. The resulting value will be the “Theoretical Gallons” of
that Plant Product in the Gas received at a receipt point. The “Total
Theoretical Gallons” of that Plant Product is the summation of all receipt
points Theoretical Gallons of that Plant Product.

9.3 Subject, in the case of ethane, to the provisions of the NGL Exchange
Agreement, each Plant Product shall be allocated to each Receipt Point by
multiplying the total volume, expressed in gallons, of each Plant Product saved
and sold by a fraction, the numerator of which shall be the Theoretical Gallons
of that Plant Product contained in the Gas at such Receipt Point, excluding
Bypass Gas, and the denominator of which shall be the Total Theoretical Gallons
of that Plant Product, excluding Bypass Gas. The Thermal Content of each Plant
Product that is allocated to the Receipt Point shall be determined in accordance
with the GPA standards.

9.4 Gas that is used as Fuel shall be allocated to each receipt point by
multiplying the total Thermal Content of the Fuel by a fraction, the numerator
of which is the Receipt Point Thermal Content attributable to such receipt
point, excluding Bypass Gas, and the denominator of which is the Thermal Content
of the gas attributable to all receipt points, excluding Bypass Gas.

9.5 In the event that any Gas is bypassed in accordance with Section 6.4, Bypass
Gas Thermal Content for such Gas shall be allocated to each Receipt Point
upstream of the applicable Bypass Point by multiplying the total Bypass Gas
Thermal Content at the Bypass Point by a fraction, the numerator of which is the
Thermal Content attributable to such Receipt Point and the denominator of which
is the Thermal Content of Bypass Gas attributable to all receipt points upstream
of the Bypass Point.

9.6 “Theoretical Residue Gas Thermal Content” means the thermal content of Gas
at each receipt point less the thermal content of the Bypass Gas and Shrinkage
allocated to the receipt point. Residue Gas Thermal Content available for
redelivery at the Redelivery Point(s) shall be allocated to each receipt point
by multiplying that Residue Gas Thermal Content by a fraction, the numerator of
which is the Theoretical Residue Gas Thermal Content attributable to such
receipt point and the denominator of which is the Theoretical Residue Gas
Thermal Content attributable to all Gas delivered at all receipt points.

Page 9 of 20

--------------------------------------------------------------------------------

9.7 Lost and Unaccounted For Gas shall be allocated to each measurement point
pro rata based upon the Thermal Content of all Gas received at all measurement
points during the applicable Accounting Period. Total Lost and Unaccounted For
Gas shall be determined by subtracting from the sum of the total Thermal Content
of Gas received at all measurement points during such Accounting Period the sum
of (i) the Thermal Content of Gas actually delivered to the Redelivery Point(s)
during such Accounting Period and (ii) the Thermal Content of Gas consumed as
Fuel measured at all Fuel Points during such Accounting Period, and (iii) the
Thermal Content of all Drip recovered during such Accounting Period. Lost and
Unaccounted For Gas for each Accounting Period shall be allocated to each
measurement point based upon a fraction, the numerator of which is the total
Thermal Content of Gas measured at such measurement point during such Accounting
Period, and the denominator of which is the total Thermal Content of Gas
measured at all measurement points during such Accounting Period. As used in
this Section 9.7, “measurement point” shall mean each point at or on the
Facilities at which measurement is performed, including the measurement points
for Producer’s Gas and all other points at which measurement is performed for
the Gas of third parties that is delivered into the Facilities.

9.8 Drip will be handled, recovered and disposed of by MarkWest, at its expense,
and MarkWest will be entitled to retain all drip and the proceeds thereof
without accounting to Producer for such.

9.9 It is anticipated that compression and compression cooling, not including
the propane condenser, in the Facilities shall initially be engine-driven,
fueled by Gas. Prior to the Ethane Service Commencement Date, upon the mutual
agreement of the Parties, which agreement will not be unreasonably withheld or
delayed, MarkWest may replace some engines with electrical motors. Following the
Ethane Service Commencement Date, MarkWest may, without consent from but with
prior notice to Producer, utilize electricity and electrical motors at its
election. Costs for electric power consumed by the electric motors, together
with all other electric power consumed by the Facilities, will be allocated to
all Gas delivered to the Facilities, and the portion allocated to Producer shall
be deducted from Producer’s compensation under this Agreement. The allocation
shall be made to each Receipt Point upstream of the applicable Fuel Point by
multiplying the total electric power cost for the Accounting Period by a
fraction, the numerator of which is the Receipt Point volume (in Mcf)
attributable to such Receipt Point and the denominator of which is the receipt
point volume (in Mcf) attributable to all receipt points delivering Gas to the
Facilities during the Accounting Period.

ARTICLE 10: FEES AND CONSIDERATION

10.1 The amounts described in this Section 10.1 shall be paid to MarkWest by
Producer, or by MarkWest to Producer, as applicable. Any amounts payable to
Producer by MarkWest pursuant this Agreement that are based upon Producer’s Gas
shall be based on the measurement and allocation procedures set forth in this
Agreement. Notwithstanding any provision in this Agreement to the contrary, the
Parties agree that there will be no duplication of any fees, costs, expenses or
other charges set forth in this Agreement.

a. Subject to the remaining provisions of this Section 10.1 and the provisions
of Section 10.3 below, Producer shall pay MarkWest [REDACTED]* the following
(the “Gathering and Processing Fee”):

    [REDACTED]*, as measured at the Receipt Point(s).

b. [REDACTED]*

c. [REDACTED]*

d. The Parties acknowledge that, as of the date hereof, Producer is taking
Residue Gas in kind pursuant to Section 10.2 and Producer shall continue to take
all of Producer’s Residue Gas in kind unless and until the Parties mutually
agree for MarkWest to market Producer’s Residue Gas and, until such time,
MarkWest shall have no obligation to market Producer’s Residue Gas. The Parties
will work together in good faith to develop, and will agree upon in writing, the
process and procedures that the Parties will follow in connection with the
nomination and scheduling of Producer’s Residue Gas, including, without
limitation, the deadlines for submitting nominations and changes thereto and
procedures for minimizing imbalances (such procedures, the “Residue Gas
Nomination Procedures”). The Parties recognize that MarkWest shall be designated
by the downstream pipeline carriers at the Redelivery Point(s) as the point
operator and shall be considered by such pipeline carriers to be responsible for
the operation of MarkWest’s pipeline interconnections to the pipeline carriers
at the Redelivery Point(s). Upon MarkWest entering into operational balancing
agreements (“OBAs”) with such pipeline carriers, MarkWest shall be responsible
for the administration of all such OBAs and for all terms and conditions of any
such OBA. The Parties recognize that certain Residue Gas imbalances may occur,
and each calendar month, the Parties agree to actively communicate and cooperate
with each other, and with any interconnecting pipeline at the Redelivery
Point(s), to review appropriate data to identify any imbalance, and to eliminate
or remedy any imbalance as soon as either Party becomes aware of an
imbalance. The Parties further agree to manage daily receipts and deliveries so
that the imbalances shall be kept as near to zero as practicable. MarkWest will
use efforts in accordance with industry standards to manage any imbalances with
interconnecting pipeline(s) at the Redelivery Point(s) physically, but to the
extent that any such imbalances are balanced by payments between MarkWest and
any such interconnecting pipeline(s) at the Redelivery Point(s), the actual
amount of such payment (whether paid by or to MarkWest) will be passed through
to Producer to the extent such imbalances are attributable or related to
Producer or Producer’s Gas. Each Party will indemnify and hold harmless the
other Party and its Indemnified Parties from any and all costs, expenses,
liabilities, or damages (including without limitation, pipeline imbalances,
penalties, court costs, and attorney fees) arising due to any such pipeline
imbalances caused by such Party’s failure to comply with the Residue Gas
Nomination Procedures; provided, however, MarkWest shall not be responsible for
eliminating any imbalances between Producer and any third party, and MarkWest
shall not be required to deviate from MarkWest’s standard operating and
accounting procedures to reduce or eliminate any such imbalances.

Page 10 of 20

--------------------------------------------------------------------------------

10.2 Producer shall have the right to take all or a portion of Residue Gas in
kind, subject to the requirements set forth in this Section 10.2. Producer must
provide MarkWest with at least six (6) months prior written notice of its
election to take Residue Gas in kind, provided that if MarkWest has, before it
receives Producer’s notice, entered into any contractual arrangements for the
sale of any of the Residue Gas for a term that ends after the end of the six
(6) month notice period (“Prior Sales Arrangement”), then Producer’s right to
take such Residue Gas in kind shall not begin until the end of such Prior Sales
Arrangement with respect to the applicable Residue Gas. Such notice shall
identify the effective date of such election, provided that the effective date
shall be the first day of a calendar month. Once the election is made and
becomes effective, such election shall remain in effect, and Producer shall be
required to continue to take such portion of the Residue Gas in kind,
continuously for at least twelve (12) months.

[REDACTED]*

ARTICLE 11: PAYMENTS

11.1 MarkWest shall provide Producer with a statement explaining fully how all
consideration due (including deductions) under the terms of this Agreement was
determined not later than the last day of the Accounting Period following the
Accounting Period for which the consideration is due.

11.2 MarkWest shall deduct fees owed by Producer under this Agreement from
amounts otherwise due Producer for Residue Gas, if any, and the net amount
remaining will be paid no later than the last day of the Accounting Period
following the Accounting Period during which the Gas was delivered hereunder.
During any Accounting Period, if no amounts are otherwise due Producer
hereunder, then Producer shall pay MarkWest within thirty (30) days of receipt
of the statement setting forth such amount.

11.3 Either Party, on thirty (30) days prior written notice, shall have the
right at its expense, at reasonable times during business hours, to audit the
books and records of the other Party to the extent necessary to verify the
accuracy of any statement, allocation, measurement, computation, charge, or
payment made under or pursuant to this Agreement. The scope of any audit shall
be limited to the twenty four (24) month period immediately prior to the month
in which notice is given (“Audit Period”). However, no audit may include any
time period for which a prior audit hereunder was conducted, and no audit may
occur more frequently than once each twelve (12) months. Except in the case of
material misrepresentation or fraud, all statements, allocations, measurements,
computations, charges, or payments made in any period prior to the Audit Period
shall be conclusively deemed true and correct and shall be final for all
purposes. To the extent that the foregoing varies from any applicable statute of
limitations, the Parties expressly waive all such other applicable statutes of
limitations. The Parties acknowledge and agree that, in connection with any
audit hereunder, MarkWest shall not be required to disclose to Producer the
names of other MarkWest customers but shall disclose to Producer the settlement
terms for those customers to enable Producer to determine whether MarkWest has
complied with its agreement under Section 10.3.

ARTICLE 12: FORCE MAJEURE

12.1 In the event a Party is rendered unable, wholly or in part, by Force
Majeure (as hereinafter defined), to carry out its obligations under this
Agreement, other than the obligation to make any payments due hereunder, the
obligations of that Party, so far as they are affected by Force Majeure, shall
be suspended from the inception and during the continuance of the inability, and
the cause of the Force Majeure, as far as possible, shall be remedied with
reasonable diligence. The Party affected by Force Majeure shall provide the
other Party with written notice of the Force Majeure event, with reasonably full
detail of the Force Majeure and with a reasonable plan for attempting to
overcome or mitigate the effect of any such Force Majeure (to the extent such
Force Majeure can be overcome or mitigated) within a reasonable time after the
affected Party learns of the occurrence of the Force Majeure event. The
settlement of strikes, lockouts, and other labor difficulty shall be entirely
within the discretion of the Party having the difficulty, and nothing herein
shall require the settlement of strikes, lockouts, or other labor difficulty. As
used herein, “Force Majeure” shall mean any cause or condition not within the
control of the Party claiming suspension (to the extent such cause or condition
was not caused by such Party’s gross negligence or willful misconduct) and
which, by the exercise of commercially reasonable diligence, such Party is
unable to prevent or overcome, and, without limiting the generality of the
foregoing, includes major equipment failures; inabilities or delays, despite
commercially reasonable efforts, in obtaining requisite permits, consents and
authorizations; and delays occasioned by governmental actions. Notwithstanding
anything to the contrary herein, in the event any Party claims suspension of its
obligations under this Agreement due to an event of Force Majeure for more than
180 days during any 365-day period, then the Party not claiming such event of
Force Majeure shall be entitled to terminate this Agreement upon ten (10) days
written notice to the Party claiming such event of Force Majeure.

ARTICLE 13: LIABILITY AND INDEMNIFICATION

13.1 As among the Parties hereto, Producer and any of its designees shall be in
custody, control and possession of the Gas hereunder, including, without
limitation, any portion thereof which accumulates as liquids, until that Gas is
delivered to the Receipt Point(s) and after any portion of the Gas is
redelivered to Producer or for Producer’s account at a Redelivery Point.

Page 11 of 20

--------------------------------------------------------------------------------

13.2 As among the Parties hereto, MarkWest and any of its designees shall be in
custody, control and possession of (i) the Gas hereunder, including, without
limitation, any portion thereof which accumulates as liquids, from the delivery
of that Gas at the Receipt Point(s) until the Gas is redelivered to Producer at
a Redelivery Point and (ii) the Plant Products and the Fractionated Products to
the extent set forth in the NGL Exchange Agreement.

13.3 Each Party (“Indemnifying Party”) hereby covenants and agrees with the
other Party, and its Affiliates, and each of their directors, officers and
employees (“Indemnified Parties”), that except to the extent caused by an
Indemnified Party’s gross negligence or willful conduct, the Indemnifying Party
shall protect, defend, indemnify and hold harmless the Indemnified Parties from,
against and in respect of any and all Losses incurred by the Indemnified Parties
to the extent those Losses (i) arise from claims brought by any of the
Indemnifying Party’s employees, its contractors or subcontractors, or their
employees for Losses due to bodily injury, death, or damage to property or
(ii) are not covered by clause (i) and arise from or are related to: (a) the
Indemnifying Party’s facilities and the ownership or operation thereof; or
(b) the Indemnifying Party’s possession and control of the Gas and Plant
Products.

ARTICLE 14: TITLE

14.1 Producer represents and warrants that it owns, or has the right to commit,
all Gas committed under this Agreement and to deliver that Gas to the Receipt
Point(s) for the purposes of this Agreement, free and clear of all liens,
encumbrances and adverse claims. If the title to Gas delivered by Producer
hereunder is disputed or is involved in any legal action, MarkWest shall have
the right to withhold payment (without interest), or cease receiving the Gas, to
the extent of the interest disputed or involved in legal action, during the
pendency of the action or until title is freed from the dispute, or until
Producer furnishes, or causes to be furnished, indemnification to save MarkWest
harmless from all claims arising out of the dispute or action, with surety
reasonably acceptable to MarkWest. Producer hereby indemnifies MarkWest against
and holds MarkWest harmless from any and all Losses arising out of or related to
any breach of the foregoing representation and warranty.

14.2 Title to all Gas shall remain in Producer until such time as the Gas is
sold. Except as may otherwise be agreed to in writing by the Parties, title to
the Plant Products shall remain in Producer until such time as the Plant
Products are delivered to the NGL Receipt Point. Title to the Fractionated
Products allocated to Producer under the NGL Exchange Agreement shall transfer
to Producer as set forth in the NGL Exchange Agreement.

ARTICLE 15: ROYALTY AND TAXES

15.1 Producer shall have the sole and exclusive obligation and liability for the
payment of all persons due any proceeds derived from the Gas delivered under
this Agreement, including royalties, overriding royalties, and similar
interests, in accordance with the provisions of the leases or agreements
creating those rights to proceeds. In no event will MarkWest have any obligation
to those persons due any of those proceeds of production attributable to the Gas
under this Agreement.

15.2 Producer shall pay and be responsible for all Taxes levied against or with
respect to Producer’s Gas delivered or services provided to Producer under this
Agreement, except for any MarkWest local, state or federal income taxes. Except
for MarkWest local, state or federal income taxes, MarkWest shall under no
circumstances become liable for Taxes, unless designated to remit Taxes on
behalf of Producer by any duly constituted jurisdictional agency having
authority to impose such obligations on MarkWest, in which event the amount of
Taxes remitted on Producer’s behalf shall be (a) reimbursed by Producer upon
receipt of invoice, with corresponding documentation from MarkWest setting forth
such payments, or (b) deducted from amounts otherwise due Producer under this
Agreement.

15.3 Producer hereby agrees to defend and indemnify and hold MarkWest harmless
from and against any and all Losses arising from the payments made by Producer
in accordance with Sections 15.1 and 15.2, above, including, without limitation,
Losses arising from claims for the nonpayment, mispayment, or wrongful
calculation of those payments.

ARTICLE 16: ASSIGNMENTS

16.1 This Agreement shall extend to and be binding upon the Parties hereto,
their successors, and assigns. Subject to the provisions below, this Agreement
and the rights, duties or obligations of the Parties hereunder may be assigned
or conveyed in whole; provided, however, that except as set forth in the
following sentence, neither Party shall assign or transfer this Agreement and
any rights, duties or obligations hereunder, without the prior written consent
of the other Party, which consent shall not be unreasonably withheld. Either
Party may make such an assignment or transfer to an Affiliate without seeking
the prior written consent of the other Party. A reasonable basis for withholding
consent may include (i) the financial condition of the assignee raising
reasonable concern relating to its ability to perform under this Agreement, or
(ii) concerns regarding the administration of this Agreement among multiple
assignees of Producer unless the assignees appoint an agent to represent them in
connection with this Agreement in a manner reasonably satisfactory to the other
Party. All assignments and conveyances of either the wells and leaseholds that
are covered by this Agreement or the Facilities shall be subject to this
Agreement, including the foregoing provisions of this Article 16. No assignment
shall relieve the assignor of any of its duties or liabilities hereunder which
arose prior to such assignment, but the assignee shall assume all duties and
obligations of the assignor arising from and after such assignment and the
assignor shall be relieved of such duties and obligations arising from and after
such assignment. No transfer of, or succession to, the interest of any Party
hereto, either in whole or partially, shall affect or bind the other Party until
the first day of the month following the month in which the other Party shall
have received written notification thereof.

Page 12 of 20

--------------------------------------------------------------------------------

ARTICLE 17: MISCELLANEOUS

17.1 The failure of any Party hereto to exercise any right granted hereunder
shall not impair nor be deemed a waiver of that Party’s privilege of exercising
that right at any subsequent time or times.

17.2 This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the Commonwealth of Pennsylvania without regard to choice of
law principles. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT. Any litigation
arising out of or in any way related to this Agreement shall be brought and
maintained in the state and federal courts having jurisdiction in Pennsylvania.

17.3 This Section 17.3 shall apply to all disputes between the Parties arising
under this Agreement except for disputes pertaining to claims for
indemnification which arise in connection with or grow out of claims asserted
against either Party by a third party. A dispute that is subject to this
Section 17.3 is referred to herein as a “Dispute.” When a Dispute has arisen,
either Party may give the other Party written notice of the Dispute (“Dispute
Notice”). In the event a Dispute Notice is given, the Parties shall attempt to
resolve the Dispute promptly by negotiation between executives who have
authority to settle the controversy and who are at a higher level of management
than the persons with direct responsibility for the matter. Within ten (10) days
after delivery of the Dispute Notice, the receiving Party shall submit to the
other a written response. Thereafter, the executives shall confer in person or
by telephone promptly to attempt to resolve the Dispute. All reasonable requests
for information made by one Party to the other will be honored. All negotiations
and proceedings pursuant to this Section 17.3 are confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence and any additional confidentiality protections provided by
applicable law. If the Parties have not resolved the Dispute within forty-five
(45) days following submission of the Dispute Notice, either Party may file a
claim with the American Arbitration Association (the “AAA”) and such Dispute
will then be subject to binding arbitration pursuant to the Commercial Dispute
Resolution Rules of the AAA. All in-person arbitration proceedings will be held
in Pittsburgh, Pennsylvania. Subject to Section 17.8, the arbitrator(s) may
award costs, including without limitation attorneys’ fees, arbitrator fees, and
fees paid to the AAA, to the prevailing Party and shall maintain jurisdiction
over the Parties in order to award further costs in connection with seeking any
judgment to enforce the award or in collecting any amount due under the award.

17.4 The Parties agree that (a) MarkWest shall keep confidential all information
provided by Producer to MarkWest pertaining to Producer’s exploration and
development plans, production forecasts, acreage positions and other non-public
information of Producer, and (b) the Parties shall keep the terms of this
Agreement confidential and not disclose the same to any other persons, firms or
entities without prior written consent (of Producer in the case of (a) or the
other Party in the case of (b)); provided, the foregoing shall not apply to
disclosures compelled by law or court order; or to disclosures to a Party’s
Affiliates or such Party’s or its Affiliates’ employees, directors, officers,
partners, prospective partners or financing sources, financial advisors,
consultants, attorneys, banks, or institutional investors provided those
persons, firms or entities likewise agree to keep this Agreement confidential.

17.5 Any change, modification or alteration of this Agreement shall be in
writing, signed by the Parties; and, no course of dealing between the Parties
shall be construed to alter the terms of this Agreement.

17.6 All exhibits and appendices to this Agreement are hereby incorporated into
and made part of this Agreement for all purposes. This Agreement, including all
exhibits and appendices, contain the entire agreement between the Parties with
respect to the subject matter hereof, and there are no oral or other promises,
agreements, warranties, obligations, assurances, or conditions precedent,
affecting it.

17.7 The terms and provisions of this Agreement are for the sole benefit of
MarkWest and Producer, and no third party is intended to benefit herefrom other
than the Indemnified Parties.

17.8 NO BREACH OF THIS AGREEMENT OR CLAIM FOR LOSSES UNDER ANY INDEMNITY
OBLIGATION CONTAINED IN THIS AGREEMENT SHALL CAUSE ANY PARTY TO BE LIABLE FOR,
NOR SHALL LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND DIRECT DAMAGES, AND
EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER DAMAGES, INCLUDING,
WITHOUT LIMITATION, CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY
DAMAGES.

17.9 This Agreement shall be subject to all applicable federal, state, and local
laws, rules, regulations, and orders affecting either Producer or MarkWest and
that pertain to the Facilities or the operation thereof. In the event any one or
more of the provisions of this Agreement shall be found to be violative of any
applicable order, rule, or regulation of any regulatory body having
jurisdiction, or of any valid law of the United States or any state or other
governmental entity having jurisdiction, such provision or provisions shall be
deemed to be modified to the extent necessary to comply with such order, rule,
regulation, or law; provided, however, that in the event that a material term
under this Agreement is so modified, the Parties will, timely and in good faith,
revise and amend this Agreement in a manner which preserves, as closely as
possible, each Party’s business and economic objectives as expressed by the
Agreement prior to such modification.

Page 13 of 20

--------------------------------------------------------------------------------

17.10 Unless otherwise provided herein, any notice, request or demand which
either Party desires to serve upon the other regarding this Agreement shall be
made in writing and shall be considered as delivered when hand delivered, or
when delivery is confirmed by pre-paid delivery service (such as FedEx, UPS, DHL
or a similar delivery service), or when sent via email, or, if mailed by United
States certified mail, postage prepaid, three (3) days after mailing, or, if
sent by facsimile transmission, when receipt is confirmed by the equipment of
the transmitting Party; provided, if sent by email after normal business hours
or if receipt of a facsimile transmission is confirmed after normal business
hours, receipt shall be deemed to be the next Business Day. Such notice shall be
given to the other Party at the following address, or to such other address as
either Party shall designate by written notice to the other:

If to Producer:

R.E. Gas Development, LLC

366 Walker Drive

State College, PA 16801

Attention: Director, Marketing

Phone: 814.278.7777

Facsimile: 814.278.7286

Email: dspringinatic@rexenergycorp.com

With a copy to:

R.E. GAS DEVELOPMENT, LLC

366 Walker Drive

State College, PA 16801

Attention: Office of the General Counsel

Phone: 814.278.7113

Facsimile: 814.278.7286

Email: jmcdonough@rexenergycorp.com

If to MarkWest:

MarkWest Liberty Bluestone, L.L.C.

1515 Arapahoe Street

Tower 1, Suite 1600

Denver, CO 80202

Attn: Chief Operating Officer

Phone: (303) 925-9200

Facsimile: (303) 925-9305

Email: jmollenkopf@markwest.com

With a copy to:

MARKWEST LIBERTY BLUESTONE, L.L.C.

1515 Arapahoe Street

Tower 1, Suite 1600

Denver, CO 80202

Attn: General Counsel

Phone: (303) 925-9200

Facsimile: (303) 925-9308

Email: cbromley@markwest.com

17.11 This Agreement may be executed in any number of counterparts, each of
which shall be considered an original, and all of which shall be considered one
instrument. This Agreement shall not become effective unless and until executed
by all Parties.

17.12 Rex shall serve as administrator (“Administrator”) during the Term of this
Agreement for all matters involving administration of this Agreement and
Producer’s Gas hereunder, including, but not limited to, (i) nominations,
scheduling, allocations and measurement of Producer’s Gas, elections to take
Producer’s Gas in kind, and, after the Ethane Service Commencement Date,
nominations for the recovery of ethane, (ii) giving and receiving notices,
statements, invoices, correspondence and communications hereunder, and
(iii) making payments to and receiving payments from MarkWest under this
Agreement. Administrator hereby accepts and agrees to the terms of such
administrative relationship. MarkWest is hereby directed to comply with the
instructions of Administrator with respect to this Agreement and Producer’s Gas.
Administrator acknowledges and agrees that MarkWest shall incur no costs with
respect to the administrative services to be performed by Administrator pursuant
hereto and MarkWest shall not incur any liability for complying with
Administrator’s instructions with respect to the Agreement pursuant to this
Section 17.12.

Page 14 of 20

--------------------------------------------------------------------------------

17.13 If requested, each Party will partially assign to the other Party at no
cost, insofar as the granting Party has the right to do so, single line
easements or rights-of-way over, across, and under the lands covered by the
granting Party’s leases, right-of-way agreements, or property owned in fee, with
full right of ingress and egress, for the purposes of exercising such requesting
Party’s rights or obligations under this Agreement; provided that, (i) the
exercise of the rights by the requesting Party under this Section 17.13 will not
unreasonably interfere with the granting Party’s operations or with the rights
of owners in fee and (ii) the requesting Party shall make such payments, bear
such costs and expenses and assume such obligations as are set forth in the
assigned lease or right-of-way agreement. All facilities and other equipment
acquired, placed, or installed by a Party pursuant to the provisions of this
Section 17.13, shall remain the property of such Party and may be removed by
that Party at any time. From time to time, each Party shall execute, acknowledge
and deliver to the other Party such further instruments and take such other
action as may be reasonably requested in order to accomplish more effectively
the purposes of the transactions contemplated by this Agreement, including
executing assignment instruments in a form to be filed of record to effectuate
the Parties’ respective rights under this Section 17.3.

ARTICLE 18: PRODUCER GUARANTY

18.1 Payment Guaranty. Guarantor unconditionally, absolutely, continually and
irrevocably guarantees, as principal and not as surety, to MarkWest the punctual
and complete payment in full when due of all amounts due from Rex under the
Agreement (collectively, the “Rex Payment Obligations”). Guarantor agrees that
MarkWest shall be entitled to enforce directly against Guarantor any of the Rex
Payment Obligations.

18.2 Guaranty Absolute. Guarantor hereby guarantees that the Rex Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of the Guarantor under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or collectability. The
liability of the Guarantor under this Agreement shall be absolute,
unconditional, present, continuing and irrevocable irrespective of:

a.any assignment or other transfer of the Agreement or any of the rights
thereunder of MarkWest;

b. any amendment, waiver, renewal, extension or release of or any consent to or
departure from or other action or inaction related to the Agreement;

a. any acceptance by MarkWest of partial payment or performance from Producer;

b. any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
MarkWest or any action taken with respect to the Agreement by any trustee or
receiver, or by any court, in any such proceeding;

c. any absence of any notice to, or knowledge of, the Guarantor, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (a) through (d); or

d. any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor.

18.3 Waiver. Guarantor hereby waives promptness, diligence, presentments,
protests and notice of acceptance and any other notice relating to any of the
Rex Payment Obligations and any requirement for MarkWest to protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against the Producer, any other entity
or any collateral.

18.4 Continuing Guaranty. This Article 18 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all the Rex Payment Obligations for which the Guarantor is
responsible, (ii) be binding upon the Guarantor and each of its successors and
assigns and (iii) inure to the benefit of and be enforceable by MarkWest and its
successors, transferees and assigns.

[signature page follows]

 

 

 

Page 15 of 20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

R.E. Gas Development, LLC

 

MarkWest Liberty Bluestone, L.L.C.

 

 

 

 

 

By:

  

 /s/ Thomas C. Stabley

 

By:

  

/s/ Frank M. Semple

Name:

 

 Thomas C. Stabley

 

Name:

 

Frank M. Semple

Title:

 

 Chief Executive Officer

 

Title:

 

Chairman, President & CEO

 

 

 

 

 

Guarantor: 

 

 

 

 

 

 

 

 

REX ENERGY CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 /s/ Thomas C. Stabley

 

 

 

 

Name:

 

 Thomas C. Stabley

 

 

 

 

Title:

 

 Chief Executive Officer

 

 

 

 

 

 

 

Signature Page to Amended and Restated Gas Gathering,

Compression and Processing Agreement

--------------------------------------------------------------------------------

LIST OF EXHIBITS

Exhibit A - Dedication Area

Exhibit B - Gathering Boundary

Exhibit C - Dominion Transmission, Inc. Specifications

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

DEDICATION AREA

[REDACTED]*

 

 

 

A-1

--------------------------------------------------------------------------------

EXHIBIT B

GATHERING BOUNDARY

(see attached)

[REDACTED]*

 

 

 

B-1

--------------------------------------------------------------------------------

EXHIBIT C

DOMINION TRANSMISSION, INC. SPECIFICATIONS

Quality Specifications of the downstream pipeline receiving Residue Gas from
MarkWest:

A. Hydrogen Sulfide and Total Sulfur: The gas shall contain not more than one
quarter (1/4) grain of hydrogen sulfide per one hundred cubic feet and not more
than twenty grains total sulfur or sulfur compounds per one hundred cubic feet.

B. Carbon Dioxide and Nitrogen: The gas shall contain not more than three
percent by volume of carbon dioxide, not more than four percent by volume of
nitrogen, and shall contain not more than five percent by volume of combined
non-hydrocarbon gases including, but not limited to, carbon dioxide, nitrogen
and oxygen.

C. Oxygen: The gas shall not contain in excess of two-tenths of one percent by
volume of oxygen, and the Parties agree to exercise every reasonable effort to
keep the gas completely free of oxygen.

D. Dust, Gums, etc.: The gas shall be free of objectionable odors, dust, gum,
dirt, impurities and other solid or liquid or hazardous matter which might
interfere with its merchantability or cause injury to or interfere with proper
operation of the Facilities, lines, regulators, meters or other appliances
through which it flows.

E. Bacteria: The gas and any associated liquids shall not contain any active
bacteria or bacterial agent capable of contributing to or causing operational
problems. Bacteria or bacterial agents include, but are not limited to, sulfate
reducing bacteria (SRB) and acid producing bacteria (APB). If evidence of
bacteria is discovered, Producer shall, upon MarkWest’s request, test for
bacteria or bacterial agents. Such tests shall be conducted on samples taken
from the meter run or other appurtenant piping using American Petroleum
Institute (API) test method API-RP38 or any other test method acceptance to
MarkWest which is currently available or may become available at any time during
the term.

C-1